In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00051-CR
     ___________________________

TANISHA LARACHEAL ROEBUCK, Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 10
           Tarrant County, Texas
          Trial Court No. 1553148


    Before Kerr, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      In one point, Tanisha Laracheal Roebuck challenges the sufficiency of the

evidence to support her conviction for criminal trespass at a hospital. Roebuck’s

challenge hinges on testimony describing her as a “patient” at the hospital, arguing that

because she was then under treatment, she must have had the hospital’s consent to be

present. But the jury could have disbelieved this evidence and instead placed its

confidence in testimony that Roebuck was not undergoing treatment of any kind;

multiple witnesses testified that Roebuck was at the hospital solely to contest a prior

trespass warning. Because the evidence is sufficient to support the element of lack of

consent, we affirm.

                                 I.     BACKGROUND

      Roebuck was charged with criminal trespass in connection with the events of

July 11, 2018, when she was arrested and removed from John Peter Smith Hospital

(JPS) in Fort Worth.1 At a jury trial, the evidence established as follows:2




      Roebuck was also charged with resisting arrest. However, the jury found
      1

Roebuck not guilty of that offense, and it is not at issue in this appeal.
      2
        Consistent with our standard of review, we recite the background facts in the
light most favorable to the jury’s verdict, resolving conflicting inferences in favor of
the verdict. Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017); Murray v.
State, 457 S.W.3d 446, 448–49 (Tex. Crim. App. 2015).

                                            2
A.    Officer McQuade’s Testimony

      Officer Andrew McQuade testified that on July 1, 2018, he observed Roebuck,

a homeless woman, sitting in the lobby of JPS with her dog, watching a video on her

phone. Officer McQuade had seen her around JPS several times in the preceding days,

but he did not believe that she was receiving treatment. After interviewing her, Officer

McQuade found that she did not have business at JPS. Roebuck said that someone on

hospital staff—she did not say who—had “given her permission to hang out at the

hospital.” In Officer McQuade’s view, no one on staff was authorized to do such a

thing. Officer McQuade gave Roebuck a criminal trespass warning and explained to

her that she could not be on hospital grounds for any reason other than medical

treatment. Roebuck stated that she understood. He then escorted her off the property

without incident.

B.    Norma Rodriguez’s Testimony

      Norma Rodriguez, who worked in patient relations at JPS, testified that Roebuck

came to the hospital again on July 11, 2018. Roebuck inquired whether the trespass

warning could be lifted. Rodriguez explained that it would not be lifted and that under

the trespass warning, she could not be at JPS unless she was there for treatment.

However, Roebuck gave no indication that she was there for treatment. Instead,

Roebuck asked if she could get ice or use the restroom at the hospital. Rodriguez made

clear that this would be inconsistent with the warning. Because Roebuck did not seem



                                           3
to understand, Rodriguez asked for and received Roebuck’s permission to have an

officer come and explain the warning to her.

C.    Officer J. Taylor’s Testimony

      Officer J. Taylor testified that when he arrived, he attempted to explain the

boundaries of the trespass warning to Roebuck and that it would not be lifted. Roebuck

became combative, claiming that a social worker had given her permission to be at JPS.

However, Officer Taylor contacted the social worker, who explained that she had not

given Roebuck permission to be there. After Officer Taylor exhausted all avenues of

explaining the situation to Roebuck, he asked her to leave the property. Roebuck said

she would not leave and began walking farther into the hospital. Officer Taylor stepped

in front of her. Officer Taylor testified that he gave her another opportunity to leave,

but Roebuck refused, so he arrested her for criminal trespass.

D.    Erica Smith’s Testimony

      Erica Smith, a social worker at JPS, testified that she regularly worked with the

local homeless population, and she estimated that she had seen Roebuck several times

between February and July 2018. According to Smith, when she learned that Roebuck

had been issued a trespass warning, she advised Roebuck that she could visit the

hospital’s patient relations department to address the issue. However, Smith agreed

that she did not have the authority to override the trespass warning.




                                           4
E.     Roebuck’s Testimony

       Roebuck testified that after she became ill, she began seeking medical attention,

first at various hospitals in Dallas and then at JPS. According to Roebuck, her first visit

to JPS was on February 17, 2018, when she received treatment for severe, chronic pain

stemming from a past car accident. Roebuck testified that between February and July

of 2018, she checked herself into JPS many times for various medical conditions.

       In Roebuck’s version of events, she was having digestive problems on July 1,

2018, so she was staying near the bathroom in JPS’s lobby when Officer McQuade

approached her and gave her a trespass warning. By Roebuck’s account, she was

confused because Smith, JPS’s own social worker, had given her permission to be there.

Nonetheless, Roebuck testified that she complied with the warning. She explained that

the next day, she emailed Smith about how to address the warning, and Smith instructed

her to visit the patient relations department.

       Roebuck claimed that when she visited the patient relations department on July

11, 2018, Rodriguez reviewed her records and agreed that Roebuck had a number of

health conditions under treatment, so Rodriguez “didn’t see what the problem was.”

According to Roebuck, Rodriguez said, “[L]et me call an officer down here and see if

we can get this rectified.”

       Roebuck testified that when Officer Taylor arrived, he was immediately

belligerent and disbelieved that Smith had given Roebuck permission to enter the

hospital. Roebuck stated that after he finished his call with Smith, Officer Taylor

                                            5
instructed Roebuck to leave the hospital. According to Roebuck, she agreed to do so

but told Officer Taylor that she was going to get some food at a restaurant within the

hospital before leaving. Roebuck testified that as she walked down the hall, Officer

Taylor roughed her up and arrested her. However, Roebuck agreed that when she was

instructed to the leave the hospital, she did not go toward the exit.

F.    Jury’s Verdict

      When the State rested, Roebuck moved for directed verdict. The trial court

denied the motion.

      After the close of the evidence, the jury found Roebuck guilty of criminal

trespass. The trial court assessed punishment at sixty days in jail with credit for time

served. Roebuck appeals.

                                  II.     DISCUSSION

      In her sole point, Roebuck challenges the denial of her motion for directed

verdict. Citing evidence that she was a “patient” at the hospital, she argues that the

evidence is insufficient to demonstrate that she lacked the hospital’s effective consent

to be present on the day of her arrest.

      We treat a point of error complaining about a trial court’s denial of

directed verdict as a challenge to the sufficiency of the evidence. Smith v. State, 499
S.W.3d 1, 6 n.16 (Tex. Crim. App. 2016). In our sufficiency review, we view all the

evidence in the light most favorable to the verdict to determine whether any rational

factfinder could have found the crime’s essential elements beyond a reasonable doubt.

                                            6
Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520
S.W.3d 616, 622 (Tex. Crim. App. 2017). This standard gives full play to the factfinder’s

responsibility to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99

S. Ct. at 2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. Thus, when performing an

evidentiary-sufficiency review, we may not re-evaluate the evidence’s weight and

credibility and substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at 622.

Instead, we determine whether the necessary inferences are reasonable based on the

evidence’s cumulative force when viewed in the light most favorable to the verdict.

Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State, 514 S.W.3d
227, 232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency review must not

engage in a ‘divide and conquer’ strategy but must consider the cumulative force of all

the evidence.”).    We must presume that the factfinder resolved any conflicting

inferences in favor of the verdict, and we must defer to that resolution. Murray, 457
S.W.3d at 448–49. “Under this standard, evidence may be legally insufficient when the

record contains either no evidence of an essential element, merely a modicum of

evidence of one element, or if it conclusively establishes a reasonable doubt.” Queeman,
520 S.W.3d at 622 (quoting Britain v. State, 412 S.W.3d 518, 520 (Tex. Crim. App. 2013)).



                                            7
      A person commits the offense of criminal trespass if the person enters or remains

on or in property of another without effective consent and the person (1) had notice

that the entry was forbidden or (2) received notice to depart but failed to do so. Tex.

Penal Code Ann. § 30.05(a).

      Roebuck argues that the evidence is insufficient to show that she lacked the

hospital’s effective consent. As Roebuck points out, it is undisputed that the trespass

warning she received was conditional: it did not apply if she was receiving medical

attention. Roebuck underscores testimony that, in her view, suggests she was receiving

medical attention on the day of her arrest. For instance, Officer McQuade agreed that

Roebuck “was a patient from time to time” at the hospital. Similarly, Roebuck testified

that she had been intermittently receiving treatment at JPS since February. Finally, and

most importantly, Rodriguez described her as a “current patient” at certain points

during her testimony:

      Q.     Let me ask you, when you say patient was—was she a current
             patient, was she a former patient, was she a future patient?
      A.     I’ve never come to counter—encounter this patient before. Just
             looking at her record I could see that she was a current patient.
As we understand her argument, Roebuck contends that this testimony conclusively

establishes a reasonable doubt as to whether she had the hospital’s consent to be on the

property. See Queeman, 520 S.W.3d at 622.

      However, the jury could have disbelieved this testimony—or rather, viewed it in

the context of subsequent testimony clarifying that the use of the term “patient” did


                                            8
not mean that Roebuck was receiving treatment on the day of her arrest. For example,

Rodriguez later made clear that she had been using the phrase “current patient” to refer

to anyone with a recent medical file at the hospital, not just those who were presently

being treated. To the contrary, Rodriguez believed that Roebuck did not have an

appointment on the day she was arrested; Rodriguez attested that Roebuck was not a

“patient” in that sense. Similarly, Officer Taylor testified that when he spoke with

Roebuck, she “stated she was not a patient” in that sense.

      Rather, according to multiple witnesses, Roebuck was not at the hospital to

receive medical treatment but to contest her trespass warning. By Rodriguez’s account,

Roebuck never indicated that she was actually at the hospital for treatment on July 11,

and it did not appear that Roebuck was having any kind of medical emergency.

According to Rodriguez, it appeared that Roebuck was there for the purpose of

contesting the trespass warning. Likewise, Officer Taylor testified that he did not

believe Roebuck was there for medical reasons; in his view, Roebuck’s sole aim was to

contest the criminal trespass warning. And even according to Roebuck’s own version

of events, she was present at the hospital on July 11 to contest the trespass warning

through the patient relations department, and she never mentioned any further

intention to seek medical aid.

      From this testimony, the jury could have rationally inferred that protest, not

treatment, was the purpose of Roebuck’s visit, and treatment was the only path by

which Roebuck had JPS’s consent to pass onto hospital property. See Murray, 457
9
S.W.3d at 448–49. Viewing the evidence in the light most favorable to the verdict, then,

we conclude the cumulative force of the record evidence would have enabled any

rational jury to find a lack of effective consent. See Queeman, 520 S.W.3d at 622; Ray v.

State, No. 03-14-00538-CR, 2016 WL 1317941, at *4 (Tex. App.—Austin Mar. 30, 2016,

no pet.) (mem. op., not designated for publication) (concluding, in a prosecution for

trespass at a hospital, that the evidence was sufficient to show lack of consent because

the appellant professed that his reason for being at the hospital was to protest a trespass

warning similar to the one issued here, and because there was no evidence that the

appellant was seeking medical treatment). Aside from consent, Roebuck has not

challenged the sufficiency of the evidence to support any other element of her

conviction. We therefore overrule her sole point.

                                  III.   CONCLUSION

       We affirm the judgment of the trial court.

                                                        /s/ Wade Birdwell
                                                        Wade Birdwell
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 10, 2019




                                            10